               Case 1:17-cv-02726-JFK-OTW Document 255 Filed 06/17/21 Page 1 of 2




    WILLKIE FARR & GALLAGHERLLP                                                                                     787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111
       MEMO ENDORSED
                                                             Application GRANTED. ECF 254 resolved. SO ORDERED.
    June 17, 2021

    VIA ECF
                                                             _________________
    Honorable Ona T. Wang                                    Ona T. Wang June 17, 2021
    United States Magistrate Judge                           U.S.M.J.
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

    Re:       BSG Resources (Guinea) Limited, et al. v. George Soros, et al., No. 1:17-cv-02726 (JFK)
              (OTW)

    Dear Judge Wang:

            Defendants submit this letter solely in relation to that portion of the Court’s order dated June 4,
    2021 directing the parties “to meet and confer regarding the Pentler documents, including the outcome
    of the discussions between Plaintiffs and Pentler,” and instructing Defendants to serve a Rule 45
    subpoena duces tecum on Pentler by June 22, 2021. (ECF No. 253 at 1.)

            It is Defendants’ understanding that Pentler Holdings Limited (“Pentler”) was incorporated in
    the British Virgin Islands by Plaintiffs’ financial and administration services company, Onyx Financial
    Advisors Limited. For that reason, on April 14, 2021, Defendants sought a letter of request pursuant to
    the Hague Evidence Convention for discovery from Pentler, which the Court granted on April 27,
    2021. Defendants transmitted the letter of request to the judicial authority in the British Virgin Islands
    on May 12, 2021, and have yet to receive a response. As far as Defendants are aware, Pentler has no
    presence in the United States and is not subject to subpoena under Federal Rule of Civil Procedure 45.
    Moreover, the parties have met and conferred and Plaintiffs stated that they have not received a
    response from Pentler or any of its principals, and are unaware of any individuals or entities who are
    authorized to accept service of a subpoena under Rule 45 on Pentler’s behalf.

            In light of these facts, Defendants do not believe they are capable of effecting service on
    Pentler under Rule 45 by June 22, as this Court has ordered. Accordingly, Defendants respectfully
    request that the Court grant Defendants relief from that deadline, and instead permit the parties to
    address the issue of discovery of Pentler’s documents at the status conference on June 29, 2021.
    Defendants understand that Plaintiffs do not object to the relief sought herein.

           Consistent with the June 4 order, the parties will submit a letter on June 22, 2021 updating the
    Court on the status of additional discovery issues in advance of the June 29, 2021 conference.


N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
        Case 1:17-cv-02726-JFK-OTW Document 255 Filed 06/17/21 Page 2 of 2

Honorable Ona T. Wang
June 17, 2021
Page 2

Respectfully submitted,

/s/ Benjamin P. McCallen

Benjamin P. McCallen
